Citation Nr: 0819320	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 2006, the Board denied the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (CAVC or Court).  In July 2007, the 
appellant, through his representatives and VA General Counsel 
filed a Joint Motion to Vacate and Remand the Board's June 
2006 decision.  By a subsequent July 2007 Order, the CAVC 
vacated the Board's June 2007 decision and remanded the case 
for further action.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In July 2007, the CAVC ordered compliance with the July 2007 
joint motion.  The joint motion found that the Board's 
decision lacked adequate reasons and bases.  Specifically, it 
was noted that the Board did not consider the veteran's 
occupational or educational background.  Upon remand, the 
Board was to discuss the veteran's potential employability 
given his service-connected disabilities and educational and 
vocational background.  

The joint motion also reported that when the Board concluded 
that the veteran was likely employable, it was noted that his 
possible unemployability was in part due to non-service-
connected disabilities.  However, it was pointed out that 
such consideration was incorrect in that the existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in 38 C.F.R. § 4.16(a) are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  In this case, 
the percentages referred to in 38 C.F.R. § 4.16(a) are met 
and only the veteran' service-connected disabilities should 
be considered in determining the veteran's eligibility for a 
TDIU.  

As noted by the Board as part of its June 2006 decision, the 
veteran is service-connected for herniated nucleus pulposus 
of the lumbar spine, rated 60 percent disabling; left lower 
extremity radiculopathy, rated 10 percent disabling; and 
right lower extremity radiculopathy, rated 10 percent 
disabling.  The veteran's combined evaluation is 70 percent 
disabling.  

The Board is mindful that a VA examiner opined in 2005 (after 
examining the record and the veteran) that he would not be 
able to obtain or maintain gainful employment that required 
manual effort.  However, he would be able to maintain gainful 
employment in a sedentary position that allowed him 
flexibility to sit and stand as necessary.  This opinion is 
in conflict with recent statements submitted by the veteran's 
representative insisting that the veteran is unable to stand 
or sit for long periods of time.  Moreover, contemporaneous 
findings would be beneficial in this case.  

On remand, the RO should schedule the appellant for 
appropriate examination so that his lumbar spine and lower 
extremity conditions can be evaluated, and, in so doing 
enable the respective examiner(s) to provide opinions as to 
whether or not the disorders cause the veteran to be 
unemployable.  In so doing, the examiner needs to consider 
the veteran's educational and occupational background.  Also 
pursuant to this remand, the veteran should be afforded a 
social and industrial survey to assess his employment history 
and day-to-day functional impairment caused by all of the 
service-connected disorders.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted to 
ascertain whether he has had recent 
treatment of his service connected 
disorders.  If so, steps should be taken 
to obtain all pertinent records.  
Appellant's assistance in identifying and 
obtaining the records should be requested 
as indicated.  If there are records that 
are not obtained, the claims files should 
contain documentation of the attempts made 
to obtain the records.

2.  The veteran should also be scheduled 
for a VA medical examination or 
examinations, to be conducted by a 
qualified physician, to comment on whether 
one or more of his service-connected 
disabilities (herniated nucleus pulposus 
of the lumbar spine and left and right 
lower extremity radiculopathy), have made 
the veteran incapable of sustaining 
regular substantially gainful employment.  
All indicated tests should be accomplished 
and all findings reported in detail.  The 
claims folders should be made available to 
the examiner for review prior to entry of 
an opinion.  The supplied opinion must 
contemplate the veteran's education and 
occupational history.  In forming the 
opinion, the examiner should disregard 
both the age and the nonservice- connected 
disabilities of the veteran.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner(s) for 
review.  

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
survey and examination(s) and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned survey or examination(s), 
documentation should be obtained which 
shows that notice scheduling these were 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this remand is to comply with the mandates of 
the Court's July 2007 Order.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



